NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 5 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NOBERT-MANILISAY CRUZ,                          No. 19-55684

                Plaintiff-Appellant,            D.C. No. 2:18-cv-08586-MWF-SS

 v.
                                                MEMORANDUM*
JENNIFER KARAPETIAN,

                Defendant-Appellee,

and

STATE OF CALIFORNIA,

                Defendant.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      California state prisoner Nobert-Manilisay Cruz appeals pro se from the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s order dismissing his 42 U.S.C. § 1983 action alleging claims related

to his imprisonment. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler,

627 F.3d 338, 341 (9th Cir. 2010). We may affirm on any basis supported by the

record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Dismissal of Cruz’s action was proper because the action is barred by Heck

v. Humphrey, 52 U.S. 477 (1994), as success in this action would necessarily imply

the invalidity of Cruz’s conviction or sentence, and Cruz failed to allege facts

sufficient to show that his conviction or sentence has been invalidated. See

Wilkinson v. Dotson, 544 U.S. 74, 78 (2005) (a prisoner in state custody cannot use

a § 1983 action to challenge the fact or duration of his confinement, but must

instead seek federal habeas corpus relief).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       19-55684